DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim1 is objected to because of the following informalities:
Claim 1, a period --.-- should be added at end of the sentence.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For instance, claim 9 cites, “wherein the determinations are made using a threat classifier comprising a machine learning model.” However, nowhere in the Specification discloses a threat classifier and/or a machine learning model.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

For instance, claim 9 cites, “wherein the determinations are made using a threat classifier comprising a machine learning model.” However, it is not clearly pointed out in the Specification a threat classifier and/or a machine learning model.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  

Claim 1 cites: 

“A method of operating a distributed optical fiber sensing system for continuously monitoring utility pole health and early warning, said system comprising:
a length of optical fiber; and
a distributed optical fiber sensing interrogator in optical communication with the length of optical fiber;
said method comprising:
operating the distributed optical fiber sensing interrogator to determine vibration sources at one or more points along the length of the optical fiber;
developing a finite element model for pole and cable system;
performing an operational modal analysis; separating a natural frequency of the utility pole from the cable; and
generating an alert when a change of natural frequency of the pole exceeds a pre-determined threshold.”

However, it is not clearly pointed out the relationship connection between the step of:
operating the distributed optical fiber sensing interrogator to determine vibration sources at one or more points along the length of the optical fiber and the of steps of:
developing a finite element model for pole and cable system, performing an operational modal analysis, separating a natural frequency of the utility pole from the cable, and generating an alert when a change of natural frequency of the pole exceeds a pre-determined threshold. 
Claims 8-9 are dependent upon rejected claim 1.
7.	Claim 9 recites the limitation "the determinations" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Voltage Transducer for Fault Monitoring on High Voltage Overhead Lines”, Mohd Fahmi Hussin (referred hereafter Hussin).

Referring to claim 1, Hussin discloses a method of operating a distributed optical fiber sensing system for continuously monitoring utility pole health and early warning, said system comprising:
a length of optical fiber (pages 2-19, line 11 to page 2-20, line 8; Figure 2.5; page 2-27, line 10); and
a distributed optical fiber sensing interrogator in optical communication with the length of optical fiber (pages 2-19, line 11 to page 2-20, line 8; Figure 2.5; page 2-27, line 10; page 4.6 to page 4.9, 4.3.1 Optical Fibre System section; Figure 4.6);
said method comprising:
operating the distributed optical fiber sensing interrogator to determine vibration sources at one or more points along the length of the optical fiber (pages 4-2 to 4-3, 4.2.1 Physical and Circuit Arrangement for the Developed Transducer section; Figures 4.1 & 4.2; page 4-4, 4.2.2, Physical and Circuit Arrangement for the Non-Contact Capacitive Voltage Probe section; Figures 4.3 & 4.4);
developing a finite element model (page 5-2 to page 5-4, 5.2.1 Two-Dimensional Model of Field Experimental Arrangement section; Figures 5.1 & 5.2) for pole and cable system (Figure 3.7);
performing an operational modal analysis (page 5-4 to page 5-9, 5.2.2 Simulation Results and Analytical Approach section; Figures 5.3-5.5; Tables 5.1-5.3);
separating a natural frequency of the utility pole from the cable (page 5-10 to page 5-13, 5.3.1 Low Voltage Test section; Figures 5.7-5.10; page 5-13 to page 5-14, 5.3.2 High Voltage Test section; Figures 5.11 & 5.12); and
generating an alert when a change of natural frequency of the pole exceeds a pre-determined threshold (page 5-15 to page 5-18, 5.4.1 Low Voltage Test section; page 5-19, 5.4.2 High Voltage Test section; page 5-21 to page 5-22, 5.5 Conclusions section).
Allowable Subject Matter
9.	Claims 2-8 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the 112, second paragraph rejection as set forth in this Office Action.

The reason for allowance of claim 2 is the inclusion of:

determining a baseline utility pole finite element model; determining a natural frequency of the utility pole.
Claims 3-8 are dependent upon claim 2.
Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864